UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2009 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive office) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2009 Common stock, $1.00 par value Total pages 46 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 Index to Exhibits 42 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $539,087 and $572,852) $ $ Securities available-for-sale, at fair value (amortized cost $763,449,522 and $821,306,951) Fixed maturity securities on loan: Securities available-for-sale, at fair value (amortized cost $27,981,564 and $8,923,745) Equity securities available-for-sale, at fair value (cost $69,245,599 and $75,025,666) Other long-term investments, at cost Short-term investments, at cost Total investments Balances resulting from related party transactions with Employers Mutual: Reinsurance receivables Prepaid reinsurance premiums Deferred policy acquisition costs Other assets Cash Accrued investment income Accounts receivable Income taxes recoverable Deferred income taxes Goodwill Securities lending collateral Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, LIABILITIES Balances resulting from related party transactions with Employers Mutual: Losses and settlement expenses $ $ Unearned premiums Other policyholders' funds Surplus notes payable Indebtedness to related party Employee retirement plans Other liabilities Securities lending obligation Total liabilities STOCKHOLDERS' EQUITY Common stock, $1 par value, authorized 20,000,000shares; issued and outstanding, 13,234,967shares in 2009 and 13,267,668 shares in 2008 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) All balances presented below, with the exception of net investment income, realized investment losses, income tax expense (benefit) and other items specifically identified, are the result of related party transactions with Employers Mutual. Three months ended March 31, REVENUES Premiums earned: Related party transactions $ $ Other transactions - Total premiums earned Investment income, net Realized investment losses ) ) Other income LOSSES AND EXPENSES Losses and settlement expenses Dividends to policyholders Amortization of deferred policy acquisition costs: Related party transactions Other transactions - Total amortization of deferred policy acquisition costs Other underwriting expenses Interest expense Other expense Income before income tax expense INCOME TAX EXPENSE (BENEFIT) Current Deferred ) Net income $ $ Net income per common share -basic and diluted $ $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March31, Net income $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains (losses) on investment securities, before deferred income tax benefit ) ) Deferred income tax benefit ) Reclassification adjustment for realized investment losses included in net income, before income tax benefit Income tax benefit Adjustment associated with Employers Mutual's retirement benefit plans, before deferred income tax expense (benefit): Net actuarial loss Prior service credit ) ) ) Deferred income tax expense (benefit) ) ) Other comprehensive income (loss) ) Total comprehensive income $ $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March31, CASH FLOWS FROM OPERATING ACTIVITIES Netincome $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Balances resulting from related party transactions with Employers Mutual: Losses and settlement expenses ) ) Unearned premiums ) ) Other policyholders' funds ) Indebtedness to related party ) Employee retirement plans Reinsurance receivables ) Prepaid reinsurance premiums ) Commission payable ) ) Interest payable ) ) Prepaid assets ) ) Deferred policy acquisition costs Stock-based compensation plans Other, net ) Accrued investment income Accrued income tax: Current Deferred ) Realized investment losses Accounts receivable ) ) Amortization of premium/discount on fixed maturity securities ) ) ) Net cash provided by (used in) operating activities $ ) $ 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (Unaudited) Three months ended March31, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net purchases of short-term investments ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Balances resulting from related party transactions with Employers Mutual: Issuance of common stock through Employers Mutual's incentive stock option plans Dividends paid to Employers Mutual ) ) Repurchase of common stock ) ) Dividends paid to public stockholders ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year Cash at the end of the quarter $ $ See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION EMC Insurance Group Inc., a 59 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2008 Form 10-K or the 2008 Annual Report to Stockholders for more detailed footnote information. 2. NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The provisions of SFAS 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company adopted the requirements of SFAS 157 effective January 1, 2008, which resulted in additional disclosures, but no impact on operating results.In October 2008, the FASB issued Staff Position (FSP) FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market For That Asset Is Not Active,” which was followed in April 2009 by FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.”Both of these FSPs are intended to clarify the application of SFAS 157 in markets that are not, at the measurement date, providing fair values representative of orderly transactions.FSP FAS 157-3 was effective upon issuance.Adoption of FSP FAS 157-3 did not have any effect on the consolidated financial position or operating results of the Company.FSP FAS 157-4 is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.The Company did not elect to early adopt FSP FAS 157-4, and the impact of adopting this pronouncement is yet to be determined. 9 Table of Contents In April 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments,” which is intended to make the guidance for “other-than-temporary” impairments for debt securities more operational, and to improve the presentation and disclosure of “other-than-temporary” impairments on debt and equity securities in the financial statements.FSP FAS 115-2 and FAS 124-2 amends the criteria for “other-than-temporary” impairment on debt securities and requires that credit losses be recognized through earnings and losses due to other factors be recognized in other comprehensive income.In addition, this FSP introduces additional disclosure for debt and equity securities.This FSP is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.The Company did not elect to early adopt FSP FAS 115-2 and FAS 124-2, and the impact of adopting this pronouncement is yet to be determined. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments,” which requires disclosure in interim financial statements of the fair value disclosures required annually by SFAS 107 “Disclosure about Fair Value of Financial Statements.” This FSP is effective for interim and annual reporting periods ending after June 15, 2009.The adoption of FSP FAS 107-1 and APB 28-1 will result in additional disclosures, but will have no effect on the operating results of the Company. In December 2008, the FASB issued FSP FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets,” which provides guidance on employers’ disclosures about plan assets of defined benefit pension or other postretirement plans.This FSP is intended to address a lack of transparency surrounding the types of assets and associated risks in an employer’s defined benefit pension or other postretirement plans.The plan asset disclosures required by this FSP are effective for fiscal years ending after December 15, 2009.The adoption of FSP FAS 132(R)-1 will result in additional disclosures, but will have no effect on the operating results of the Company. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations,” a replacement of SFAS No. 141, “Business Combinations”.SFAS 141(R) retains the fundamental requirements of SFAS No. 141 in that the acquisition method of accounting (referred to as “purchase method” in SFAS
